Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 19, 2021 has been entered. Claims 1-8 remain pending in the application.

Specification
	The objection to the specification previously set forth in the Non‐Final Office Action mailed July 20, 2021 is withdrawn. Due to OCR error, the number of words of abstract had been erroneously indicated exceeding 150 words.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over US-9682708-B2 to Maruyama.
Regarding claim 3, Maruyama discloses:
an autonomous driving system comprising an electronic control unit configured to: suggest to a driver that a host vehicle make a discretionary lane change during autonomous driving based on map information, a position of the host vehicle on a map, and a surrounding environment of the host vehicle {Maruyama, col. 1, lines 63-66: to present a lane change proposal to an operator of the vehicle when the lane change opportunity determination module determines that a lane change is possible; col. 4, lines 34-37: navigation system 11 includes microprocessors which perform processing of route guidance and current location indication; a map database; col. 3, lines 12-14: image processor 3 performs predetermined image processing related to a recognition of an environment outside the vehicle}; 
recognize whether the driver accepts a suggestion for the discretionary lane change based on information input by the driver to an input unit of the host vehicle; in response to the electronic control unit suggesting to the driver that the host vehicle make the discretionary lane change and recognizing that the driver accepts the suggestion, cause the host vehicle to make the discretionary lane change, and, in response to the electronic control unit suggesting to the driver that the host vehicle make the discretionary lane change and recognizing that the driver rejects the suggestion, not cause the host vehicle to make the discretionary lane change {Maruyama, abstract: the device performs an automatic lane change control in response to an intention of the operator agreeing to the lane change proposal, when the operator's intention is determined to be in disagreement with the lane change proposal, the control to present the lane change proposal to the operator is suspended until a predetermined cancelling condition is met; col. 3, lines 23-29: driving support controller 5 executes control processing for driving support based on an operational input from the user interface 12}; 
set a second prohibition duration based on whether the driver accepts the suggestion, recognized by the electronic control unit, the second prohibition duration being a duration during which another suggestion for the discretionary lane change is not allowed after the suggestion for the discretionary lane change; in response to the electronic control unit suggesting to the driver that the host vehicle make the discretionary lane change and recognizing that the driver rejects the suggestion, extend the second prohibition duration as compared to when the electronic control unit suggests to the driver that the host vehicle make the discretionary lane change and recognizes that the driver accepts the suggestion; and after the second prohibition duration is extended, in response to the electronic control unit suggesting to the driver that the host vehicle make the discretionary lane change and recognizing that the driver accepts the suggestion, shorten the extended second prohibition duration {Maruyama, col. 2, lines 6-22: when the operator intention determination module determines that the operator's intention is in disagreement with the lane change proposal, the lane change opportunity determination module suspends [another suggestion for the discretionary lane change is not allowed after the suggestion for the discretionary lane change] the control to present the lane change proposal to the operator until a predetermined cancelling condition is met. the cancelling condition may be a detection of a lane change instruction by the operator and/or an elapse of a preset time [the second prohibition duration]; col. 15, lines 26-31: the operator is allowed to select the preset time; col. 15, lines 60-63: the operator's operation can be simplified by not requiring the agreement operation, thereby improving the operator's comfortableness during the self-driving; col. 13, lines 3-6: The preset time may be about 30 seconds, 5 minutes, 10 minutes, or 30 minutes, for example. Alternatively, any time period may be selected by the operator as the preset time; col. 1, lines 45-54: if the lane changeable situations frequently and repeatedly occur and the automatic lane change is about to be performed, the operator who does not demand the lane change for some reason has to cancel the automatic lane change every time. This is significantly troublesome for the operator, it is desirable to provide a driving support controller that can reflect an operator's intention when a self-driving function intends to perform an automatic lane change, without imposing a troublesome operation on the operator if the operator does not agree to the lane change}.

Regarding claim 4, which depends from claim 3, Maruyama further discloses: the electronic control unit is configured to, in response to the electronic control unit recognizing voluntary input made by the driver before elapsed time from a time of a last suggestion for the discretionary lane change becomes longer than or equal to the second prohibition duration, cause the host vehicle to make the discretionary lane change {Maruyama, col. 2, lines 6-22: the cancelling condition may be a detection of a lane change instruction by the operator [voluntary input made by the driver] and/or an elapse of a preset time [the second prohibition duration]; col. 3, lines 23-29: the driving support controller 5 executes control for driving support based on, for example, an operational input from the user interface 12}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voluntary input feature of Maruyama with the described invention of Maruyama in order to allow manual input for automatic lane change. 
Regarding claim 7, which depends from claim 3, Maruyama further teaches: the shortened second prohibition duration is the same as or longer than the initially set second prohibition duration {Maruyama, col. 2, lines 6-22}. 
.
Claims 1, 2, 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of US-20170001650-A1 to Park.
Regarding claims 1, 2, 5, 6, 8. Maruyama teaches the limitations except that the controlled operation is overtaking. Overtaking control is taught by Park. Overtaking includes two consecutive lane changes. 
Regarding claim 1, Maruyama in view of Park teaches:
an autonomous driving system comprising an electronic control unit configured to: suggest to a driver that a host vehicle overtake a preceding vehicle during autonomous driving based on map information, a position of the host vehicle on a map, and a surrounding environment of the host vehicle {Maruyama, col. 1, lines 63-66, col. 4, lines 34-37, col. 3, lines 12-14; Park, paragraph [0321]:  the user may receive, through the driver assistance apparatus 100, a proposal to perform the self-driving function of overtaking through a pop up window during driving, and enable the vehicle 700 to perform self-driving by a single input of a twisting gesture so that the vehicle performs an overtaking function}; 
recognize whether the driver accepts a suggestion for the overtaking based on information input by the driver to an input unit of the host vehicle; in response to the electronic control unit suggesting to the driver that the host vehicle overtake the preceding vehicle and recognizing that the driver accepts the suggestion, cause the host vehicle to overtake the preceding vehicle, and, in response to the electronic control unit suggesting to the driver that the host vehicle overtake the preceding vehicle and recognizing that the driver rejects the suggestion, not cause the host vehicle to overtake the preceding vehicle {Maruyama, abstract, col. 3, lines 23-29; Park, paragraph [0321]}; 
set a first prohibition duration based on whether the driver accepts the suggestion, recognized by the electronic control unit, the first prohibition duration being a duration during which another suggestion for the overtaking is not allowed after the suggestion for the overtaking; in response to the electronic control unit suggesting to the driver that the host vehicle overtake the preceding vehicle and recognizing that the driver rejects the suggestion, extend the first prohibition duration as compared to when the electronic control unit suggests to the driver that the host vehicle overtake the preceding vehicle and recognizes that the driver accepts the suggestion; and after the first prohibition duration is extended, in response to the electronic control unit suggesting to the driver that the host vehicle overtake the preceding vehicle and recognizing that the driver accepts the suggestion, shorten the extended first prohibition duration {Maruyama, col. 2, lines 6-22, col. 15, lines 26-31, 60-63, col. 13, lines 3-6, col. 1, lines 45-54; Park, paragraph [0321]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preset time feature of Maruyama so that the preset time [first prohibition duration] is automatically set depending on the intention of the driver to reject or accept proposal of overtaking, and to automatically set the preset time [first prohibition duration] longer in case of rejection, or shorter in case of acceptance in order to reflect the driver’s intention in automatic overtaking, and to incorporate the modified preset 
Similar reasoning applies to claim 5. 
Regarding claim 2, which depends from claim 1,: the electronic control unit is configured to, in response to the electronic control unit recognizing voluntary input made by the driver before elapsed time from a time of a last suggestion for the overtaking becomes longer than or equal to the first prohibition duration, cause the host vehicle to overtake the preceding vehicle {Maruyama, col. 2, lines 6-22, col. 3, lines 23-29; Park, paragraph [0321]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voluntary input feature of Maruyama with the described invention of Maruyama in view of Park in order to allow manual input for automatic overtaking.
Regarding claim 6, which depends from claim 1, Maruyama further teaches: the shortened first prohibition duration is the same as or longer than the initially set first prohibition duration {Maruyama, col. 2, lines 6-22}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preset time feature of Maruyama to provide an initial preset time to be the shortest possible time and to incorporate the modification with the described invention of Maruyama in view of Park in order to ensure driver’s comfort.
the shortened first prohibition duration is the same as or longer than the initially set first prohibition duration {Maruyama, col. 2, lines 6-22}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preset time feature of Maruyama to provide an initial preset time to be the shortest possible time and to incorporate the modification with the described invention of Maruyama in view of Park in order to ensure driver’s comfort.

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. In response to Applicant's arguments that Maruyama does not teach the added limitation of shortening the extended prohibition duration, 103 rejections, which covers the added limitation, are written for the amended claim set. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180059670-A1 discloses automatic function to enhance driver comfort.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661